Title: General Orders, 29 May 1776
From: Washington, George
To: 

 

Head Quarters, New York, May 29th 1776
Parole Chamblee.Countersign Thompson.


One Man from each regiment, to parade to morrow morning, at six o’clock, at General Putnam’s quarters, to go on board the Mifflin, armed Schooner—these men are to be such as best understand the business.
A reinforcement to be added to the upper barrack Guard, of one Serjeant, one Corporal, and twenty-four privates: The above Guard is to furnish four additional sentries over the Laboratory, and four over the Magazine of Forage, for the placing those Sentries, and the Orders they are to receive, application is to be made to Mr Hughes Assistant Quarter Master General.
A General Court Martial, consisting of one Colonel, one Lieut. Colonel, one Major and ten Captains; to sit to morrow morning, at nine o’clock, for the trial of all such prisoners as may be brought before them.
Col. Nixon President. Members. Lieut. Col. Shepard. Major Wells. Captains[,] Genl Heaths Brigade 4 Lord Stirling’s 2 Genl Spencers Brigade 4.
The names of the prisoners to be tried, together with their crimes, and evidences, to be given unto the Judge Advocate this afternoon—All Evidences to give due attendance on the court.
James Grant, of Capt. Waterhouse’s Company, in Colonel Parsons’s Regiment; tried at late General Court Martial (whereof Col. Ritzema was President) for “destroying his arms, abusing the Serjeants, and insolently affronting his officers”—is found guilty, and sentenced to pay for his arms, and receive Twenty Lashes on his bare back—The General approves of the sentence, and orders the Corporal Punishment to be inflicted to morrow morning, at the head of the regiment, at guards mounting.
Daniel Kitts, of Col. Ward’s Regiment, and Capt. Allen’s Company, tried at the above Court Martial for “Stealing a shirt”—The General thinks proper to postpone his sentence ’till further orders.
Joseph Lent, of Col. McDougall’s regiment, and Capt. Hoyt’s Company, tried at the above Court Martial for “Disobedience

of orders, and striking his commanding Officer, Ensign Young, when in the execution of his duty”—is found guilty of Disobedience of orders, and sentenced to be confined five days on bread and water, in the Provost Dungeon.
The General is not a little surprised at the Sentence of the Court, on the prisoner Joseph Lent, and thinks the punishment so inadequate to the crime, that he disapproves of the sentence—The General hopes this hint, will make future General Court Martials more particular, and severe on the henious crime, of a Soldier’s striking, or attempting to strike his officer, or disobey his commands.
